The trial court in this case set the verdict of the jury aside on the ground that the verdict was not supported by a preponderance of the evidence. The court did not give any reason why *Page 916 
he set it aside and it is conceded the instructions were correct. The only ground he could have had was that the verdict was contrary to a preponderance of the evidence.
The majority have set out the substance of the evidence of appellant, J. B. Hall, and that of his son, Kenneth Hall, who was driving the automobile. The evidence of these two witnesses clearly shows that the driver of the truck was guilty of negligence which resulted in the injury. The majority say that their evidence was corroborated by other evidence. We think the evidence introduced for the appellant, or plaintiff below, when carefully read, clearly preponderates in favor of liability of appellees and the extent of the injury he sustained.
There is no evidence at all showing any negligence on the part of the son of appellant in driving the car. He was traveling at a reasonable rate about ninety feet behind appellees' truck, and that he had complete control of his car when appellees' driver of the truck suddenly stopped without any warning which was the cause of the collision. It is true the driver of the truck denied that he completely stopped his truck in the middle of the road, but his testimony is not corroborated by any substantial evidence.
The trial court was in error in finding that the verdict was contrary to a preponderance of the evidence. The court should have found under the evidence exactly to the contrary and should have overruled the motion for a new trial.
According to my construction of the testimony, judgment should be entered here for appellant.
Mr. Justice MEHAFFY agrees with me in the construction which should be placed upon the evidence and joins with me in this dissent from the opinion of the majority. *Page 917